DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action responds to the Request for Continued Examination (RCE) dated April 21, 2022 and submitted by the Representative for the Applicant.
In the presented on the Request for Continuing Evaluation (RCE) dated on April 21, 2022, claims 1-2, 4-5, 8, 14-16, 18, 20 and 21 have been amended, claims 7, 12 and 13 have been canceled, and claims 22-24 have been added.
Claims 1-6, 8-11 and 14-24 are submitted for examination.
Claims 1-6, 8-11 and 14-24 are currently pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Response to Arguments
Applicant’s remark, filed on May 24, 2022, has claims 1-2, 4-5, 8, 14-16, 18, 20 and 21 amended, claims 7, 12 and 13 have been canceled, claims 22-24 have been added, and all other claims previously presented. Among the amended claims, claims 1, 8, 14 and 18 are independent ones.
Applicant’s remark, filed on April 21, 2022 at pages 9-10, indicates, “Claim 1, as amended, includes features similar to those previously found in dependent claim 7, prior to being canceled. In the rejection of claim 7, the Office cites Conrad at paragraph [0007] as allegedly teaching "wherein the device is a relay device." Office Action, p. 15. Applicant respectfully disagrees. … the Examiner points to two different devices (i.e., the user device 102 and the server 104) within the system of Conrad to teach or suggest operations performed by the "first device" of amended claim 1. Further, Applicant submits that the "server 104" of Conrad would be unable to "determine ... based on a value of the timer," as recited in amended claim 1, because the "server 104" of Conrad does not include a timer in the first place. Additionally, Conrad provides no indication that the UE 102 acts as a "relay device" between any other devices discussed in the system. Furthermore, Tropp and Simileysky fail to remedy the deficiencies of Conrad with regard to amended claim 1, and the Office makes no assertions to that effect. For at least the reasons presented herein, the combination of Simileysky, Tropp, and Conrad does not teach or suggest all of the features of claim 1. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 1.”
Applicant’s argument has been considered and is found persuasive. Therefore, the previous prior-art rejection is withdrawn. However, Applicant’s amendment necessitates a new ground of rejection.
Accordingly, a new ground of rejection based on the newly identified prior-art by Escott et al. (US 2013/0281060) has been applied to the amendment. Specifically, Escott discloses a method for mutual authentication between a subscriber device (first device) and service provider (second device). The first device comprises or is pre-configured with a root certificate. In addition, the first device has a relay capability, according to the teaching in Parag. 0070, which discloses, “the subscriber device 400 may also include a second communication interface 408 for connecting the subscriber device 400 to other subscriber devices. In such configuration of the subscriber device 400 may relay communications to/from other wireless devices via the second communication interface 408.”  Therefore, Escott teaches the amended limitation “wherein the first device comprises a relay device”. (See rejection below).
Examiner respectfully submits that the newly formulated rejection based on the  combination of Simileysky , Tropp, Conrad and Escott would render the claimed limitations of the amended independent claim 1 obvious.
Applicant’s remark, filed on April 21, 2022 at pages 10-12, indicates, “Claim 8, as amended, includes features similar to those previously found in dependent claim 13, prior to being canceled. In the rejection of claim 13, the Office cites Simileysky at paragraphs [0012] and [0054] as allegedly teaching "wherein proceeding with the one or more precautionary measures includes one or more of: sending a request for further device authentication, re-sending original message, sending an error message, or doing nothing." Office Action, pp. 17 and 18. Simileysky fails to teach or suggest "one or more precautionary measures including at least one of sending a request for further device authentication, re-sending the built message, or sending an error message," as recited in amended claim 8, because Simileysky fails to provide any type of "precautionary measures" in response to a failed authentication. Rather, Simileysky merely states that the authentication has failed. Furthermore, Tropp and Conrad fail to remedy the deficiencies of Simileysky with regard to amended claim 8, and the Office makes no assertions to that effect. For at least the reasons presented herein, the combination of Simileysky, Tropp, and Conrad does not teach or suggest all of the features of claim 8. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 8.”
Applicant’s argument has been considered and is found persuasive. Therefore, the previous prior-art rejection is withdrawn. However, Applicant’s amendment necessitates a new ground of rejection.  
Accordingly, a new ground of rejection based on the newly identified prior-art by Isozaki et al. (US 7,685,422) has been applied to the amendment. Specifically, Isozaki discloses an information processing apparatus, an information processing method, and an information processing program that reliably prevent illegal use of contents and allow contents to be used effectively. The method further comprises of device authentication (transmitting and receiving devices) using key exchange, checking that RTT is within a predetermined time window and finally checking the MAC of the device. If the communication and authentication between devices fails or an error occurred the device proceeds to send a message notifying about the failure of the RTT check and the device enter into an error handling mode in order to try to re-authenticate the device.  Therefore, Isozaki teaches the amended limitation, which recites “proceeding with one or more precautionary measures in response to the response time being outside the acceptable receive window of time, the one or more precautionary measures including at least one of sending a request for further device authentication, re- sending the built message, or sending an error message.” Please also refer to the rejection below for details.
Examiner respectfully submits that the new combination of prior-art references by Simileysky in view of Tropp, Conrad and Isozaki would render the claimed limitations of independent claim 8 obvious.
Applicant’s remark, filed on April 21, 2022 at page 13, indicates, “For at least the reasons presented above regarding amended claim 1, the combination of Simileysky, Tropp, and Conrad does not teach or suggest all of the features of claim 14. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 14.”
Applicant’s argument has been considered and is addressed based on the same rationale presented for the amended independent claim 1.
Applicant’s remark, filed on April 21, 2022 at page 13, indicates, “For at least the reasons presented above regarding amended claim 1, the combination of Simileysky, Tropp, and Conrad does not teach or suggest all of the features of claim 18. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 18.”
Applicant’s argument has been considered and is addressed based on the same rationale presented for the amended independent claim 1.
Regarding dependent claims 2-6, 15-17, and 19-21 please refer to the aforementioned response, which addresses how the new combination of prior-art references by Simileysky in view of Tropp, Conrad and Escott would render the claimed limitations obvious.
Regarding dependent claims 9-11 please refer to the aforementioned response, which addresses how the new combination of prior-art references by Simileysky in view of Tropp, Conrad and Isozaki would render the claimed limitations obvious.
Applicant’s remark, filed on April 21, 2022 at pages 10-11, indicates, “New claims 22-24 are added herein and are supported at least at paragraphs [0049] and [0050] of Applicant's originally filed specification. Claims 23-24 depend from one of claims 1 or 8. As discussed above, claims 1 and 8 are allowable over the cited documents. Therefore, claims 22-24 are also allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites.”
Regarding dependent claim 22, please refer to the aforementioned response, which addresses how the new combination of prior-art references by Simileysky in view of Tropp, Conrad and Escott would render the claimed limitations obvious.
Regarding dependent claims 23-24, please refer to the aforementioned response, which addresses how the new combination of prior-art references by Simileysky in view of Tropp, Conrad and Isozaki would render the claimed limitations obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Simileysky (US 2019/0110196) in view of Tropp et al. (US 2012/0063597) hereinafter Tropp, and further in view of Conrad (US 2017/0236352) and Escott et al. (US 2013/0281060) hereinafter Escott.
As per claim 1, Simileysky teaches a first device (Simileysky, Fig. 1 and Parag. [0012]; “The tracking device is configured to receive the replies and determine if the delays implemented by the tracked device are correct. If they are correct, then the tracked device may be identified as authentic.” Examiner submits that tracking device (102) is the first one and the second device is the tracked device (104) as shown in Fig. 1.), comprising: 
a processor (Simileysky, Parag. [0016]; “In various embodiments, tracking device
102 further includes first packet processor 150 which is configured to packetize data for transmission via first transceiver 106.”); 
a transceiver communicably coupled with the processor, the transceiver configured to communicate over a network (Simileysky, Parag. [0016]; “first packet processor 150 is configured to convert messages, such as a proximity detection request, into packets capable of transmission via a communications network.” … “FIG. 1 illustrates first packet processor 150 implemented within first transceiver 106, it will be appreciated that first packet processor 150 may instead be implemented outside of and independent of first transceiver 106, and may be communicatively coupled with first transceiver 106 via first bus 144.”); and
 a memory communicably coupled with the processor (Simileysky, Parag. [0027]; “First processor 132 may be configured to implement other operations as well , such as the generation of time stamp data , the storage of such data in memory 130.” Examiner submits that the Fig. 1 shows the memory 130 communicably coupled to processor 132 through bus 144.), the memory storing instructions that, when executed by the processor (Simileysky, Parag. [0018]; “In various embodiments, such memory devices may also be configured to store additional information such as firmware, data tables, and operands associated with authentication operations.”), direct the processor to: 
build a message, as a built message, intended for a second device (Simileysky, Parag. [0027]; “In various embodiments, tracking device 102 further includes first processor 132 which is configured to implement one or more authentication operations. For example, first processor 132 may be configured to generate messages, such as proximity detection requests, for transmission via first transmitter 108”), [the built message including a copy of a secret key known by the first device and the second device], [wherein the first device comprises a relay device]; 
generate a time delay using the secret key known by the first device and the second device (Simileysky, Parag. [0023]; “… delay generator 116 is further configured to generate associated time delay values as well. In one example, delay generator 116 is configured to generate a sequence of designated delay values using a key that may have been exchanged with tracked device 104. In this example, delay generator 116 may utilize the key to generate a sequence of key values, such as Tkey1 , Tkey2 , . . . , TkeyN , and such sequence of key values may be generated deterministically and unique to the key shared between tracking device 102 and tracked device 104.”); 
send, via the transceiver, the built message to the second device (Simileysky, Parag. [0027]; “first processor 132 may be configured to generate messages, such as proximity detection requests, for transmission via first transmitter 108, as well as determine how many messages should be sent and when.”); 
[start a timer] at a time of sending the built message (Simileysky, Parag. [0018]; “ToD1 is a time at which a signal, such as proximity detection signal 140, which may include one or more data values in a message, is transmitted, or departs, from tracking device 102.”); 
receive a response to the built message (Simileysky, Parag. [0018]; “ToD1 is a time at which a signal, such as proximity detection signal 140, which may include one or more data values in a message, is transmitted, or departs, from tracking device 102 … TOA1 is a time at which the reply message is received, or arrives, at tracking device 102.”… Parag. [0019]; “Thus, according to some embodiments, ToF analyzer 112 is configured to compute an RTT value based on a time stamp identifying a time when a proximity detection request was sent, and a time stamp identifying at time when a reply message was received, as shown below:
RTT = (TOA1-ToD1) …
Parag. [0020]; “delay compensator 114 is configured to subtract the delay identified by delay generator 116 from the RTT computed by ToF analyzer 112 to identify a corrected RTT and to recover the unscrambled value. In this way, the determination of the corrected RTT values may be adjusted based on the determined designated delay values and associated time delays as well as time stamp information associated with the transmitted and received messages.”); 
determine a response time of the response (Simileysky, Parag. [0018]; “ToD1 is a time at which a signal, such as proximity detection signal 140, which may include one or more data values in a message, is transmitted, or departs, from tracking device 102 … TOA1 is a time at which the reply message is received, or arrives, at tracking device 102”. Parag. [0020]; “delay compensator 114 is configured to subtract the delay identified by delay generator 116 from the RTT computed by ToF analyzer 112 to identify a corrected RTT and to recover the unscrambled value. In this way, the determination of the corrected RTT values may be adjusted based on the determined designated delay values and associated time delays as well as time stamp information associated with the transmitted and received messages.” … Parag. [0022]; “Accordingly, the corrected RTT may be determined based on equation 5 shown below. In this way, delay compensator 114 may determine a corrected RTT, and may obtain a designated delay value (Tkey) from delay generator 116. eRTTi =(T0A1i - ToD1i) - Tconst - Tkeyi ”) [based on a time value of the timer];
determine an acceptable receive window of time based on the generated time delay (Simileysky, Parag. [0045]; “Accordingly, the tracking device may determine a time delay value, an associated designated delay value, and a corrected RTT for each received reply message. … the computed corrected RTTs should be the same or within an accepted margin of error.” … Parag. [0020]; “delay compensator 114 is configured to subtract the delay identified by delay generator 116 from the RTT computed by ToF analyzer 112 to identify a corrected RTT and to recover the unscrambled value. In this way, the determination of the corrected RTT values may be adjusted based on the determined designated delay values and associated time delays as well as time stamp information associated with the transmitted and received messages.” Examiner submits that the claimed acceptable receive window of time is the computed corrected RTT, and the computed corrected RTT is based on the computed RTT value and the designated time delay, as described on paragraph [0020].); 
determine whether the response time is within the acceptable receive window of time (Simileysky, Parag. [0045]; “Accordingly, the tracking device may determine a time delay value, an associated designated delay value, and a corrected RTT for each received reply message. As will be discussed in greater detail below, the tracking device may then use the computed values to determine if the values converge on a same round trip time and/or distance within an accepted error … the computed corrected RTTs should be the same or within an accepted margin of error.” Examiner submits that the computed corrected RTT value and the actual corrected RTT should be within an acceptable margin of error.); and 
in response to the response time being within the acceptable receive window of time, recognize the response as a legitimate message from the second device (Simileysky, Parag. [0054]; “Accordingly, the tracking device may be configured to determine if the tracked device is authentic based on a variance associated with the computed corrected RTT times and/or computed distances. More specifically, a standard deviation may be taken across the computed corrected RTT times. The standard deviation may be compared with a designated threshold (e. g., a designated threshold value). If the standard deviation is above the threshold, the tracked device is identified as inauthentic and authentication fails. If the standard deviation is below the threshold, the tracked device is identified as authentic, and authentication is successful. The result of the authentication computation is represented as an authenticity metric.”).
Simileysky does not expressly teach:
the built message including a copy of a secret key known by the first device and the second device;
start a timer…; and
determine … based on a time value of the timer.
However, Tropp teaches:
the built message including a copy of a secret key known by the first device and the second device (Tropp, Parag. [0005]; “In symmetric key encryption, both the sender and receive must have a copy of the same secret session key and encryption algorithm in order to encrypt and decrypt the transmitted data. Many times this means that the sender must also send a copy of the secret session key to the receiver in addition to the encrypted data. In a conventional secret session key exchange, the secret session key is encrypted with any number of conventional cryptographic key exchange methods. However, all conventional systems must transmit the entire secret session key from the sender to the receiver during the exchange.  Examiner submits that the sender (i.e., first device) needs to send data packet(s) (i.e., data message) comprising a copy of the secret session key and encrypted data to a receiver (i.e., second device) for decryption.);
Simileysky and Tropp are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for determining whether a received message at a communication device is from a legitimate second device in order to protect the system from Man-In-The-Middle attacks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tropp’s system into Simileysky’s system, with a motivation to provide encryption and decryption, and, more particularly, to generation and distribution of Secret session keys used for encryption and decryption in a symmetric key encryption system (Tropp, Parag. [0001]).
The combination of Simileysky and Tropp does not expressly teaches:
start a timer…;
determine … based on a time value of the timer;
However, Conrad teaches:
start a timer (Conrad, Parag. [0028]; “The time value maintained by timer 102c may be used in secured communications as discussed further herein (e. g., in syncing time with product 106, in providing timestamps related to events for logging purposes, etc.).” … Parag. [0051]; “In one embodiment, the mobile device also transmits a current timestamp based on the mobile device's clock.”);
determine … based on a time value of the timer (Conrad, Parag. [0028]; “The time value maintained by timer 102c may be used in secured communications as discussed further herein (e. g., in syncing time with product 106, in providing timestamps related to events for logging purposes, etc.).”).
Simileysky, Tropp and Conrad are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for determining whether a received message at a communication device is from a legitimate second device in order to protect the system from Man-In-The-Middle attacks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Conrad system into Simileysky-Tropp system, with a motivation to provide methods, systems, and computer-readable media for wireless key management for device authentication (Conrad, Parag. [0003]).
However, the combination of Simileysky, Tropp and Conrad does not teach:
wherein the first device comprises a relay device;
However, Escott teaches:
wherein the first device comprises a relay device (Escott, Fig. 4 and Parag. [0068]; “Note that the methods, apparatuses and systems described herein may be applicable to any device which connects to an operator network or service provider entity using certificate-based mutual authentication. Examples may include relays (such as the Long Term Evolution (LTE) Relays being specified by 3GPP) as well as Mobile-to-Mobile (M2M) devices and future generic User Equipment/Mobile Equipment (UE/ME) that support certificate based mutual authentication.  Secure storage and execution environment (such as the Secure Environment or Trusted Environment) for the root certificates may be desired to prevent the subscription device from being susceptible to attacks such as making a copy of all the manufacturer-installed certificates before connecting the subscription device …” Parag. [0070]; “In some implementations, such as when the subscriber device 400 is a femtocell or NodeB, the subscriber device 400 may also include a second communication interface 408 for connecting the subscriber device 400 to other subscriber devices. In such configuration of the subscriber device 400 may relay communications to/from other wireless devices via the second communication interface 408.”).
Simileysky, Tropp, Conrad and Escott are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for determining whether a received message at a communication device is from a legitimate second device in order to protect the system from Man-In-The-Middle attacks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Escott system into Simileysky-Tropp-Conrad system, with a motivation to provide a communication between the communications devices allowing for the mutual authentication. (Escott, Abstract).

As per claim 2, the combination of Simileysky, Tropp, Conrad and Escott teaches the first device of claim 1. Simileysky teaches wherein the secret key is provided to the first device prior to building the message intended for the second device (Simileysky, Parag. [0023]; “the key values themselves may have each been previously generated as separate keys, and the separate keys may be provided to tracking device 102 and tracked device 104 during a synchronization event and/or an initial configuration operation.”).

As per claim 3, the combination of Simileysky, Tropp, Conrad and Escott teaches the device of claim 1. Simileysky teaches wherein the secret key is provided to the first device in a message previously received from the second device (Simileysky, Parag. [0040]; “the initial configuration operation may include the exchange of a secure key, and may be implemented during the initial pairing of the tracking device and tracked device.”… Parag. [0042]; “the tracked device may compute and implement a delay prior to sending the reply message back to the tracking device. The delay may be computed based on the key that was exchanged during operation 302.”).

As per claim 4, the combination of Simileysky, Tropp, Conrad and Escott teaches the first device of claim 1. Simileysky teaches wherein the time delay takes into account message processing time at the second device (Simileysky, Parag. [0021]; “Tconst is an estimate of a time spent by tracked device for processing and computations associated with generation and transmission of a reply message.” … Parag. [0033]; “a designated delay value and time delay may be computed and may be provided to delay control 126 and delayed reflector 124 to implement the delay prior to transmission of the reply message.”).

As per claim 5, the combination of Simileysky, Tropp, Conrad and Escott teaches the first device of claim 1. Simileysky teaches wherein the time delay takes into account expected network latency (Simileysky, Parag. [0017]; “the ToF may also be used to determine a round trip time (RTT) which represents a total amount of time taken for a signal to travel from tracking device 102 to tracked device 104, and to return from tracked device 104 to tracking device 102.” … Parag. [0019]; “ToF analyzer 112 is configured to compute an RTT value based on a time stamp identifying a time when a proximity detection request was sent, and a time stamp identifying at time when a reply message was received.” … Parag. [0020]; “delay compensator 114 is configured to determine a delay as well as a corrected round trip time based on the RTT calculated by ToF analyzer 112 as well as a delay determined by delay generator 116 discussed in greater detail below . In some embodiments, delay compensator 114 is configured to subtract the delay identified by delay generator 116 from the RTT computed by ToF analyzer 112 to identify a corrected RTT and to recover the unscrambled value.” Examiner submits by definition, in a network, latency measures the time it takes for some data to get to its destination across the network. It is usually measured as a round trip delay the time taken for information to get to its destination and back again; therefore the ToF and RTT includes the latency before applying the delay compensator.).

As per claim 6, the combination of Simileysky, Tropp, Conrad and Escott teaches the first device of claim 1. Tropp further teaches wherein the copy of the secret key comprises an encrypted copy of the secret key (Tropp, Parag. [0005]; “In symmetric key encryption, both the sender and receive must have a copy of the same secret session key and encryption algorithm in order to encrypt and decrypt the transmitted data. Many times this means that the sender must also send a copy of the secret session key to the receiver in addition to the encrypted data. In a conventional secret session key exchange, the secret session key is encrypted with any number of conventional cryptographic key exchange methods. However, all conventional systems must transmit the entire secret session key from the sender to the receiver during the exchange.”).

As per claim 14, it is a non-transitory computer-readable medium claim that recites similar limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1. 
In addition, Conrad teaches: 
at least one non-transitory computer readable medium having computer program logic stored there on (Conrad, Parag. [0056-0057]; “The devices (e. g., servers, user devices, products) may be a single device or a distributed device, and the functions of the devices may be performed by hardware and/or as computer instructions on a non-transient computer readable storage medium, and functions may be distributed across various hardware or computer based components.”).

As per claim 15, the rejection of claim 14 it is incorporated. In addition, it is a non-transitory computer-readable medium claim that recites similar limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

As per claim 16, the rejection of claim 14 it is incorporated. In addition, it is a non-transitory computer-readable medium claim that recites similar limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 17, the rejection of claim 14 it is incorporated. In addition, it is a non-transitory computer-readable medium claim that recites similar limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

As per claim 22, the combination of Simileysky, Tropp, Conrad and Escott teach the first device of claim 1. Escott further teaches wherein the relay device includes a signed root certificate (Escott, Fig. 4 and Parag. [0068]; “Note that the methods, apparatuses and systems described herein may be applicable to any device which connects to an operator network or service provider entity using certificate-based mutual authentication. Examples may include relays (such as the Long Term Evolution (LTE) Relays being specified by 3GPP) as well as Mobile-to-Mobile (M2M) devices and future generic User Equipment/Mobile Equipment (UE/ME) that support certificate based mutual authentication. Secure storage and execution environment (such as the Secure Environment or Trusted Environment) for the root certificates may be desired to prevent the subscription device from being susceptible to attacks such as making a copy of all the manufacturer-installed certificates before connecting the subscription device, then reinstalling them.” … Parag. [0070]; “In some implementations, such as when the subscriber device 400 is a femtocell or NodeB, the subscriber device 400 may also include a second communication interface 408 for connecting the subscriber device 400 to other subscriber devices. In such configuration of the subscriber device 400 may relay communications to/from other wireless devices via the second communication interface 408.” … Parag. [0071]; “FIG.5 (comprising FIGS.5A, 5B,5C and 5D) illustrates an example of the operation of the subscriber device. The subscriber device may be provisioned (or pre-configured) with a plurality of root certificates (i.e. trusted CA certificates) for a plurality of service provider entities for mutually authenticating the service provider entity to one of the plurality of service provider entities 502.”).

Claims 8-11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Simileysky (US 2019/0110196) in view of Tropp et al. (US 2012/0063597) hereinafter Tropp, and further in view of Conrad (US 2017/0236352) and Isozaki et al. (US 7,685,422) hereinafter Isozaki.
As per claim 8, Simileysky teaches a method comprising: 
building, via a processor of the a first communications device (Simileysky, Parag. [0016]; “In various embodiments, tracking device 102 further includes first packet processor 150 which is configured to packetize data for transmission via first transceiver 106.”), a built message intended for a second device (Simileysky, Parag. [0027]; “In various embodiments, tracking device 102 further includes first processor 132 which is configured to implement one or more authentication operations. For example, first processor 132 may be configured to generate messages, such as proximity detection requests, for transmission via first transmitter 108”), [the built message including a copy of a secret key known by the first communications device and the second device]; 
generating, via the processor, a time delay using the secret key known to the first communications device and to the second device (Simileysky, Parag. [0023]; “… delay generator 116 is further configured to generate associated time delay values as well. In one example, delay generator 116 is configured to generate a sequence of designated delay values using a key that may have been exchanged with tracked device 104. In this example, delay generator 116 may utilize the key to generate a sequence of key values, such as Tkey1 , Tkey2 , . . . , TkeyN , and such sequence of key values may be generated deterministically and unique to the key shared between tracking device 102 and tracked device 104.”); 
sending, via a transceiver of the first communications device over a network, the built message to the second device (Simileysky, Parag. [0016]; “first packet processor 150 is configured to convert messages, such as a proximity detection request, into packets capable of transmission via a communications network.” … Parag. [0027]; “first processor 132 may be configured to generate messages, such as proximity detection requests, for transmission via first transmitter 108, as well as determine how many messages should be sent and when.”); 
[starting a timer] of the first communications device at a time of sending the built message (Simileysky, Parag. [0018]; “ToD1 is a time at which a signal, such as proximity detection signal 140, which may include one or more data values in a message, is transmitted, or departs, from tracking device 102.”); 
receiving, via the transceiver a response to the built message (Simileysky, Parag. [0018]; “ToD1 is a time at which a signal, such as proximity detection signal 140, which may include one or more data values in a message, is transmitted, or departs, from tracking device 102 … TOA1 is a time at which the reply message is received, or arrives, at tracking device 102.”… Parag. [0019]; “Thus, according to some embodiments, ToF analyzer 112 is configured to compute an RTT value based on a time stamp identifying a time when a proximity detection request was sent, and a time stamp identifying at time when a reply message was received, as shown below:
RTT = (TOA1-ToD1) …
Parag. [0020]; “delay compensator 114 is configured to subtract the delay identified by delay generator 116 from the RTT computed by ToF analyzer 112 to identify a corrected RTT and to recover the unscrambled value. In this way, the determination of the corrected RTT values may be adjusted based on the determined designated delay values and associated time delays as well as time stamp information associated with the transmitted and received messages.”); 
determining a response time of the response (Simileysky, Parag. [0018]; “ToD1 is a time at which a signal, such as proximity detection signal 140, which may include one or more data values in a message, is transmitted, or departs, from tracking device 102 … TOA1 is a time at which the reply message is received, or arrives, at tracking device 102”. Parag. [0020]; “delay compensator 114 is configured to subtract the delay identified by delay generator 116 from the RTT computed by ToF analyzer 112 to identify a corrected RTT and to recover the unscrambled value. In this way, the determination of the corrected RTT values may be adjusted based on the determined designated delay values and associated time delays as well as time stamp information associated with the transmitted and received messages.” … Parag. [0022]; “Accordingly, the corrected RTT may be determined based on equation 5 shown below. In this way, delay compensator 114 may determine a corrected RTT, and may obtain a designated delay value (Tkey) from delay generator 116. eRTTi =(T0A1i - ToD1i) - Tconst - Tkeyi ”) [based on a time value of the timer]; 
determining an acceptable receive window of time based on the time delay (Simileysky, Parag. [0045]; “Accordingly, the tracking device may determine a time delay value, an associated designated delay value, and a corrected RTT for each received reply message. … the computed corrected RTTs should be the same or within an accepted margin of error.” … Parag. [0020]; “delay compensator 114 is configured to subtract the delay identified by delay generator 116 from the RTT computed by ToF analyzer 112 to identify a corrected RTT and to recover the unscrambled value. In this way, the determination of the corrected RTT values may be adjusted based on the determined designated delay values and associated time delays as well as time stamp information associated with the transmitted and received messages.” Examiner submits that the claimed acceptable receive window of time is the computed corrected RTT, and the computed corrected RTT is based on the computed RTT value and the designated time delay, as described on paragraph [0020].);Serial No.: 16/729,892- Atty Docket No.: 1017-0276USlc hayes The Business of IP® 
Atty/Agent: Thomas Clearywww.leehayes.com o 509.324.9256determining that the response time is outside the acceptable receive window of time (Simileysky, Parag. [0045]; “Accordingly, the tracking device may determine a time delay value, an associated designated delay value, and a corrected RTT for each received reply message. As will be discussed in greater detail below, the tracking device may then use the computed values to determine if the values converge on a same round trip time and/or distance within an accepted error … the computed corrected RTTs should be the same or within an accepted margin of error.” Examiner submits that the computed corrected RTT value and the actual corrected RTT could be used to determine that the response time is outside of an acceptable time window.).
Simileysky does not expressly teach:
the built message including a copy of a secret key known by the first communications device and the second device;
starting a timer…; and
determining … based on a time value of the timer.
proceeding with one or more precautionary measures in response to the response time being outside the acceptable receive window of time, the one or more precautionary measures including at least one of sending a request for further device authentication, re- sending the built message, or sending an error message. 
However, Tropp teaches:
the built message including a copy of a secret key known by the first communications device and the second device (Tropp, Parag. [0005]; “In symmetric key encryption, both the sender and receive must have a copy of the same secret session key and encryption algorithm in order to encrypt and decrypt the transmitted data. Many times this means that the sender must also send a copy of the secret session key to the receiver in addition to the encrypted data. In a conventional secret session key exchange, the secret session key is encrypted with any number of conventional cryptographic key exchange methods. However, all conventional systems must transmit the entire secret session key from the sender to the receiver during the exchange.  Examiner submits that the sender (i.e., first device) needs to send data packet(s) (i.e., data message) comprising a copy of the secret session key and encrypted data to a receiver (i.e., second device) for decryption.);
Simileysky and Tropp are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for determining whether a received message at a communication device is from a legitimate second device in order to protect the system from Man-In-The-Middle attacks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tropp’s system into Simileysky’s system, with a motivation to provide encryption and decryption, and, more particularly, to generation and distribution of Secret session keys used for encryption and decryption in a symmetric key encryption system (Tropp, Parag. [0001]).
The combination of Simileysky and Tropp does not expressly teaches:
starting a timer…;
determining … based on a time value of the timer;
However, Conrad teaches:
starting a timer (Conrad, Parag. [0028]; “The time value maintained by timer 102c may be used in secured communications as discussed further herein (e. g., in syncing time with product 106, in providing timestamps related to events for logging purposes, etc.).” … Parag. [0051]; “In one embodiment, the mobile device also transmits a current timestamp based on the mobile device's clock.”);
determining … based on a time value of the timer (Conrad, Parag. [0028]; “The time value maintained by timer 102c may be used in secured communications as discussed further herein (e. g., in syncing time with product 106, in providing timestamps related to events for logging purposes, etc.).”).
Simileysky, Tropp and Conrad are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for determining whether a received message at a communication device is from a legitimate second device in order to protect the system from Man-In-The-Middle attacks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Conrad system into Simileysky-Tropp system, with a motivation to provide methods, systems, and computer-readable media for wireless key management for device authentication (Conrad, Parag. [0003]).
The combination of Simileysky, Tropp and Conrad does not expressly teach:
proceeding with one or more precautionary measures in response to the response time being outside the acceptable receive window of time, the one or more precautionary measures including at least one of sending a request for further device authentication, re- sending the built message, or sending an error message.
However, Isozaki teaches:
proceeding with one or more precautionary measures in response to the response time being outside the acceptable receive window of time (Isozaki, Col. 16, lines 44-47; “FIG. 12 shows a sequence diagram showing an example of error handling performed if an RTT response received from the receiving device during an RTT check process is delayed beyond a predetermined threshold.”), the one or more precautionary measures including at least one of sending a request for further device authentication, re- sending the built message, or sending an error message (Isozaki, Col. 16, lines 50-58; “If the transmitting device fails to check the threshold of RTT (step S98), it sends a message to the receiving device, notifying the receiving device of the failure of the RTT check (step S99), and updates the sequence number N to calculate new message authentication codes MAC-1c and 2c (steps S101). In addition, the transmitting device having received the RTT failure notification updates the sequence number N to calculate new message authentication codes MAC-1d and 2d (steps S100 and S102).” … Col. 18, lines 5-8; “FIG. 16 is a sequence diagram showing an example of a process for transmitting an error message to a transmitting device if matching of MAC-1a and MAC-1b in a MAC check fails.”… Col. 18, lines 13-23; “RTT requests and responses are made in a manner similar to that in FIG. 13 (steps S184 to S189). If the transmitting device succeeds in the RTT check and matching of message authentication codes MAC2a and MAC2b (step S190), the transmitting devices provides a MAC check request to the receiving device (step S191). If the receiving device fails the matching of message authentication codes MAC2a and MAC2b (step S192), the receiving device provides a MAC check response to the transmitting device, indicating that the matching has failed (step S193).”).
Simileysky, Tropp, Conrad and Isozaki are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for determining whether a received message at a communication device is from a legitimate second device in order to protect the system from Man-In-The-Middle attacks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isozaki system into Simileysky-Tropp-Conrad system, with a motivation to provide methods, systems for calculating the RTT response message between two devices and determine if an error occurred during the transmission (Isozaki, Col. 10, lines 40-45).

As per claim 9, the rejection of claim 8 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

As per claim 10, the rejection of claim 8 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 11, the rejection of claim 8 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

As per claim 23, the combination of Simileysky, Tropp, Conrad and Isozaki teaches the method of claim 8. Isozaki further teaches wherein proceeding with the one or more precautionary measures includes sending the request for further device authentication (Isozaki, Col. 18, lines 13-23; “RTT requests and responses are made in a manner similar to that in FIG. 13 (steps S184 to S189). If the transmitting device succeeds in the RTT check and matching of message authentication codes MAC2a and MAC2b (step S190), the transmitting devices provides a MAC check request to the receiving device (step S191). If the receiving device fails the matching of message authentication codes MAC2a and MAC2b (step S192), the receiving device provides a MAC check response to the transmitting device, indicating that the matching has failed (step S193).”).

As per claim 24, the combination of Simileysky, Tropp, Conrad and Isozaki teaches the method of claim 8.  Isozaki further teaches wherein proceeding with one or more precautionary measures includes sending the error message (Isozaki, Col. 18, lines 5-8; “FIG. 16 is a sequence diagram showing an example of a process for transmitting an error message to a transmitting device if matching of MAC-1a and MAC-1b in a MAC check fails.” Col. 18, lines 13-23; “RTT requests and responses are made in a manner similar to that in FIG. 13 (steps S184 to S189). If the transmitting device succeeds in the RTT check and matching of message authentication codes MAC2a and MAC2b (step S190), the transmitting devices provides a MAC check request to the receiving device (step S191). If the receiving device fails the matching of message authentication codes MAC2a and MAC2b (step S192), the receiving device provides a MAC check response to the transmitting device, indicating that the matching has failed (step S193).”).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Simileysky (US 2019/0110196) in view of Escott et al. (US 2013/0281060) hereinafter Escott, and further in view of Tropp et al. (US 2012/0063597) hereinafter Tropp.
As per claim 18, Simileysky teach a network device comprising:
a processor (Simileysky, Parag. [0016]; “In various embodiments, tracking device
102 further includes first packet processor 150 which is configured to packetize data for transmission via first transceiver 106.”);
a transceiver communicably coupled with the processor (Simileysky, Parag. [0016]; “FIG. 1 illustrates first packet processor 150 implemented within first transceiver 106, it will be appreciated that first packet processor 150 may instead be implemented outside of and independent of first transceiver 106, and may be communicatively coupled with first transceiver 106 via first bus 144.”); and
a memory communicably coupled with the processor (Simileysky, Parag. [0027]; “First processor 132 may be configured to implement other operations as well , such as the generation of time stamp data , the storage of such data in memory 130.” Examiner submits that the Fig. 1 shows the memory 130 communicably coupled to processor 132 through bus 144.), the memory storing instructions that, when executed by the processor (Simileysky, Parag. [0018]; “In various embodiments, such memory devices may also be configured to store additional information such as firmware, data tables, and operands associated with authentication operations.”), direct the processor to:
receive a message from a sending device over a network (Simileysky, Parag. [0016]; “first packet processor 150 is configured to convert messages, such as a proximity detection request, into packets capable of transmission via a communications network.” … Parag. [0018]; “TOA2 is a time at which the signal is received, or arrives, at tracked device 104 … Parag. [0041]; “Method 300 may proceed to operation 304 during which a message may be sent from the tracking device to a tracked device … Accordingly, the message may be received at the tracked device as part of a proximity detection request.”), [the sending device comprising a relay device];
record, in the memory, a receive time of the message (Simileysky, Parag. [0018]; “TOA2 is a time at which the signal is received, or arrives, at tracked device 104 … In various embodiments, TOA1, TOD1, TOD2, and TOA2 are identified based on timestamps generated by tracking device 102 and tracked device 104 respectively, and such timestamps may be embedded within the messages as well as stored in a memory device of tracking device 102 and tracked device 104, such as memory 130 and memory 134.”);
build a reply message intended for the sending device (Simileysky, Parag. [0018]; “ToD2 is a time at which a reply signal, such as proximity reflection; signal 142, that may include a reply message, is transmitted, or departs, from tracked device 104 … Parag. [0031]; “In some embodiments, tracked device 104 includes delayed reflector 124 which is configured to generate a reply message, also referred to herein as a reflected message, for transmission back to tracking device 102.”) [the replay message including a copy of a secret key known by the network device and the sending device];
generate a time delay using the secret key known by the network device and the sending device (Simileysky, Parag. [0023]; “… delay generator 116 is further configured to generate associated time delay values as well. In one example, delay generator 116 is configured to generate a sequence of designated delay values using a key that may have been exchanged with tracked device 104. In this example, delay generator 116 may utilize the key to generate a sequence of key values, such as Tkey1 , Tkey2 , . . . , TkeyN , and such sequence of key values may be generated deterministically and unique to the key shared between tracking device 102 and tracked device 104.”);
intentionally delay sending the reply message to the sending device based on the receive time and the time delay (Simileysky, Parag. [0033]; “Accordingly, a designated delay value and time delay may be computed and may be provided to delay control 126 and delayed reflector 124 to implement the delay prior to transmission of the reply message … Parag. [0037]; “In response to receiving the request, request detector 202 may provide a control signal to multiplexer 206 that selects the output of variable delay 204. Moreover, the received request may be reflected and provided to an input of variable delay 204. In this way, request detector 202 filters incoming messages and is configured to reflect messages that are RTT messages such as or proximity detection requests.”); and
send, via the transceiver, the reply message to the sending device after the intentional delay (Simileysky, Parag. [0031]; “In some embodiments, tracked device 104 includes delayed reflector 124 which is configured to generate a reply message, also referred to herein as a reflected message, for transmission back to tracking device 102. Moreover, delayed reflector 124 is configured to send the message after a delay has been implemented, where such a delay is determined based on a designated delay value.”).
Simileysky does not expressly teach:
the sending device comprising a relay device; and
the replay message including a copy of a secret key known by the network device and the sending device.
However, Escott teaches:
the sending device comprising a relay device (Escott, Fig. 4 and Parag. [0068]; “Note that the methods, apparatuses and systems described herein may be applicable to any device which connects to an operator network or service provider entity using certificate-based mutual authentication. Examples may include relays (such as the Long Term Evolution (LTE) Relays being specified by 3GPP) as well as Mobile-to-Mobile (M2M) devices and future generic User Equipment/Mobile Equipment (UE/ME) that support certificate based mutual authentication.  Secure storage and execution environment (such as the Secure Environment or Trusted Environment) for the root certificates may be desired to prevent the subscription device from being susceptible to attacks such as making a copy of all the manufacturer-installed certificates before connecting the subscription device …” Parag. [0070]; “In some implementations, such as when the sub scriber device 400 is a femtocell or NodeB, the subscriber device 400 may also include a second communication interface 408 for connecting the subscriber device 400 to other subscriber devices. In such configuration of the subscriber device 400 may relay communications to/from other wireless devices via the second communication interface 408.”).
Simileysky, and Escott are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for determining whether a received message at a communication device is from a legitimate second device in order to protect the system from Man-In-The-Middle attacks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Escott system into Simileysky system, with a motivation to provide a communication between the communications devices allowing for the mutual authentication. (Escott, Abstract).
Simileysky and Escott do not expressly teach:
the replay message including a copy of a secret key known by the network device and the sending device.
However, Tropp teaches:
the replay message including a copy of a secret key known by the network device and the sending device (Tropp, Parag. [0005]; “In symmetric key encryption, both the sender and receive must have a copy of the same secret session key and encryption algorithm in order to encrypt and decrypt the transmitted data. Many times this means that the sender must also send a copy of the secret session key to the receiver in addition to the encrypted data. In a conventional secret session key exchange, the secret session key is encrypted with any number of conventional cryptographic key exchange methods. However, all conventional systems must transmit the entire secret session key from the sender to the receiver during the exchange.  Examiner submits that the sender (i.e., first device) needs to send data packet(s) (i.e., data message) comprising a copy of the secret session key and encrypted data to a receiver (i.e., second device) for decryption.);
Simileysky, Escott and Tropp are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for determining whether a received message at a communication device is from a legitimate second device in order to protect the system from Man-In-The-Middle attacks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tropp’s system into Simileysky-Escott system, with a motivation to provide encryption and decryption, and, more particularly, to generation and distribution of Secret session keys used for encryption and decryption in a symmetric key encryption system (Tropp, Parag. [0001]).

As per claim 19, the rejection of claim 18 it is incorporated. In addition, it is a network device claim that recites similar limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

As per claim 20, the rejection of claim 18 it is incorporated. In addition, it is a network device claim that recites similar limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

As per claim 21, the rejection of claim 18 it is incorporated. In addition, it is a network device claim that recites similar limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown et al. (US 9,544,148): relates to receiving a communication in relation to establishing a session from a second communication device in proximity to said communication device, outputting on an output device of said communication device a certificate hash of the self-signed certificate or an address of where to obtain the certificate hash, and sending the self-signed certificate to said second communication device.
Morita et al. (US 10,284,553): relates to in a communication system in which a relay apparatus, a terminal apparatus, and other apparatuses, which can communicate with an authentication apparatus, are coupled through a communication path, the relay apparatus, and the terminal apparatus have unique authentication information, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.C./Examiner, Art Unit 2498             

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498